DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 11, 13, 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson, US (6062342) in view of Lonczak, US (5056679) in view of Young, US (5915768) in further view of Coulthard, US (2012/0305333).
In regards to claim 1 Dobson discloses:
A rescue device (10; fig. 1) to assist in removing an individual trapped in material in a confined space, the rescue device comprising: 
a sheet (12) having a first end (14), a second end (unnumbered end opposite of end 14), an upper portion (22; fig. 1), a bottom portion (24), a first through aperture, and a second through aperture (two apertures 26s); and 
the first through aperture being inset from the second end and the second through aperture being inset from the first through aperture (as shown in fig. 1);
the sheet being rollable (intended use) between an undeployed position (where the securing device 32, 34 are attached to a further deeper one of the apertures 26 versus the first one which is shown in fig. 1; for selective dimension smaller than the one show in fig. 1; selective dimension described in Col 3; LL1-15; excerpt highlighted below) and a deployed position (shown in fig. 1), the sheet being adapted to curl around (as shown in fig. 1).
 
    PNG
    media_image1.png
    764
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    620
    media_image2.png
    Greyscale

In regards to claim 1 Dobson does not disclose a projection extending laterally outward from the first end and the projection is configured to pass through the first through aperture and the details of the projection, the securing element and clip as recited in claim 1 line 14-23.
Lonczak teaches a projection (T1; figs. 1, 3, 4, & 5; also see annotated drawings below) extending laterally outward from the first end (see annotated drawings) and having a top edge (see annotated drawings), a bottom edge (see annotated drawings), a projection edge (see annotated drawings), and a securing element (F1); wherein the projection is configured to pass through the first through aperture (S1) (as described in Col 3; LL 40-47; excerpt highlighted below) and wherein the projection is configured to be secured by the securing element (also as described in Col 3; LL 40-47); wherein the securing element comprises a clip (F1) partially cut out of the projection (as stated in Col 3; LL 40-47; F1 described as a “cut-out”); wherein the projection further comprises a clip edge (see annotated drawings) and two legs (see annotated drawings) between the clip and the top and bottom edges of the projection (see annotated drawings); wherein the clip edge is oriented in an opposite direction to the projection edge of the projection (as shown in zoomed in re-produced portion of fig. 4 and annotated below); wherein the clip is configured such that it flexes away from the legs (as it assumes the configuration shown in fig. 5) and thereby defines a sheet receiving space (see annotated drawings) between the clip and the legs; and wherein a portion of the sheet (see annotated drawings) is disposed within the sheet receiving space between the clip and legs of the projection when the rescue device is in the deployed position (fig. 5) wherein the projection is through the first aperture and secured by the securing element (Fig. 5).

    PNG
    media_image3.png
    346
    447
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    420
    681
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    349
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    183
    597
    media_image6.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the projection, the securing element and clip (as recited in claim 1 and detailed above) of Lonczak onto the rescue device of Dobson for the predictable result and as suggested by Lonczak to secure the two ends of the sheet in an easy manner that ensures that the ends would not unintentionally disengage.
In regards to claim 1 Dobson and Lonczak only discloses one through aperture, Dobson and Lonczak do not teach two through aperture as claimed such that ‘the projection is configured to pass through the first and second through apertures’ as recited.
Young teaches two through apertures (12 and 13 as shown in annotated drawings below); note that the two apertures of Young being employed in the same use i.e. to receive a projection (11) and in the same field of endeavor i.e. to couple two ends of a rolled sheet.

    PNG
    media_image7.png
    506
    550
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    313
    453
    media_image8.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the double slot design taught by Young, onto the rescue device of Dobson as modified by Lonczak in order to take advantage of a secure attachment that can be easily and quickly attached/detached without the use of tools in times of an emergency where the right tool may not be readily available and precious minutes could be lost while trying to locate said tools. Consequently, the combination above teaches the projection is configured to pass through the first and second through apertures and wherein a portion of the sheet is disposed within the sheet receiving space between the clip and legs of the projection when the rescue device is in the deployed position and when the projection is through the first and second apertures and secured by the securing element.
In regards to claim 1 Dobson, Lonczak and Young do not teach the sheet having a plurality of hand receiving areas in the upper portion of the sheet.
However, Coulthard teaches sheet defining a plurality of hand receiving areas (20; described as hand hold openings) in the upper portion of the sheet (fig. 7).

    PNG
    media_image9.png
    540
    352
    media_image9.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the hand receiving areas taught by Coulthard onto the upper portion of the rescue device of Dobson for their predictable function of providing a comfortable hold for the rescuer’s or the rescuee’s hands.
In regards to claim 7 Coulthard teaches the bottom edge of the sheet is serrated (arcuate sections 24; according to the definition of serration as obtained from https://www.thefreedictionary.com/serration ; provided below).

    PNG
    media_image10.png
    140
    459
    media_image10.png
    Greyscale

In regards to claim 8 Dobson, Young and Coulthard do not teach the sheet has a length of 96 inches and a height of about 40 inches.
	However, it would have been an obvious matter of design choice to modify the length of the sheet of Dobson to be 96 inches and a height of about 40 inches, since such a modification would have involved a mere change in the size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  One of ordinary skill in the art would have found that having sheet length of 96 inches and a height of about 40 inches, would be sufficient enough to roll the sheet where it would have adequate diameter to hold a person and adequate height to protect enough portion of his body and at the same time not too large as to cause unnecessary added weight and size to the rescue device.
	In regards to claim 11 Dobson, Lonczak and Young teaches the projection is vertically aligned with the first through aperture (figs. 4; Lonczak) and each of the projection and the first through aperture are vertically aligned with the second through aperture (also as shown in fig. 4; Lonczak when adding a second aperture next to and parallel to S1). 
In regards to claim 13 Dobson, Lonczak and Young teaches at least one additional projection (T2; fig. 4), at least one additional first through aperture (S2; fig. 4), and at least one additional second through apertures aperture (second through aperture of Young as modified above).
In regards to claim 14 Coulthard teaches at least two of the plurality of hand receiving areas (20s) are opposite each other when the device is in the deployed position (as shown in fig. 7).
In regards to claim 31 Young teaches the sheet (shown in fig. 6 and described in abstract below) further comprising a high-density polyethylene (as described in Col 4; LL 40; see highlighted excerpt below)

    PNG
    media_image11.png
    185
    604
    media_image11.png
    Greyscale

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson, US (6062342) in view of Lonczak, US (5056679) in view of Young, US (5915768) in further view of Coulthard, US (2012/0305333).
In regards to claim 20 Dobson discloses: 
A rescue device (10; fig. 1) to assist in removing an individual trapped in material in a confined space, the rescue device comprising: 
a sheet (12) having a first end (14), a second end (unnumbered end opposite of end 14), a top edge (top edge 66; fig. 1), a bottom edge (bottom edge of 12; fig. 1), an upper portion (22; fig. 1), a first through aperture, and a second through aperture (two apertures 26s); and 
the first through aperture being inset from the second end and the second through aperture being inset from the first through aperture (as shown in fig. 1);
the sheet being rollable (intended use) between an undeployed position (where the securing device 32, 34 are attached to a further deeper one of the apertures 26 versus the first one which is shown in fig. 1; for selective dimension smaller than the one show in fig. 1; selective dimension described in Col 3; LL1-15; excerpt highlighted below) and a deployed position (shown in fig. 1), the sheet being adapted to curl around (as shown in fig. 1).
 
    PNG
    media_image1.png
    764
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    620
    media_image2.png
    Greyscale

In regards to claim 20 Dobson does not disclose a projection extending laterally outward from the first end and the projection is configured to pass through the first through aperture.
Lonczak teaches a projection (T1; figs. 1, 3, 4, & 5; also see annotated drawings below) extending laterally outward from the first end (see annotated drawings) and having a top edge (see annotated drawings), a bottom edge (see annotated drawings), a projection edge (see annotated drawings) and a securing element (T1) and the projection is configured to pass through the first through aperture (S1) (as described in Col 3; LL 40-47; excerpt highlighted below); wherein the securing element comprises a clip (F1) partially cut out of the projection (as stated in Col 3; LL 40-47; F1 described as a “cut-out”), wherein the projection further comprises a clip edge (see annotated drawings) and two legs (see annotated drawings) between the clip and the top and bottom edges of the projection (as shown in zoomed in re-produced portion of fig. 4 and annotated below); and wherein the clip is configured such that it flexes away from the legs (as it assumes the configuration shown in fig. 5) and thereby defines a sheet receiving space (see annotated drawings) between the clip and the legs; wherein the projection is prevented from being retracted through the first through aperture when the securing element is engaged with the sheet in the deployed position, a portion of the sheet (see annotated drawings) proximate the first aperture is within the sheet receiving space (as shown in annotated fig. 5 below), and the clip is on an opposite side of the sheet as the legs when the rescue device is in the deployed position (as shown in fig. 5).



    PNG
    media_image3.png
    346
    447
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    420
    681
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    349
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    183
    597
    media_image6.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the projection, the securing element and clip (as recited in claim 20 and detailed above) of Lonczak onto the rescue device of Dobson for the predictable result and as suggested by Lonczak to secure the two ends of the sheet in an easy manner that ensures that the ends would not unintentionally disengage.
In regards to claim 20 Dobson and Lonczak only discloses one through aperture, Dobson and Lonczak do not teach two through aperture.
Young teaches two through apertures (12 and 13 as shown in annotated drawings below); note that the two apertures of Young being employed in the same use i.e. to receive a projection (11) and in the same field of endeavor i.e. to couple two ends of a rolled sheet.

    PNG
    media_image7.png
    506
    550
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    313
    453
    media_image8.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the double slot design taught by Young, onto the rescue device of Dobson as modified by Lonczak in order to take advantage of a secure attachment that can be easily and quickly attached/detached without the use of tools in times of an emergency where the right tool may not be readily available and precious minutes could be lost while trying to locate said tools. Consequently, the combination above teaches the projection is configured to pass through the first and second through apertures and wherein a portion of the sheet is disposed within the sheet receiving space between the clip and legs of the projection when the rescue device is in the deployed position wherein the projection is through the first and second apertures and secured by the securing element.  
In regards to claim 20 Dobson, Lonczak and Young do not teach a plurality of hand receiving areas in the upper portion of the sheet and does not teach the bottom edge of the sheet is serrated.
Coulthard teaches sheet defining a plurality of hand receiving areas (20; described as hand hold openings) in the upper portion of the sheet (fig. 7); wherein the bottom edge (examined as the bottom edge of the sheet) is serrated (arcuate sections 24; according to the definition of serration as obtained from https://www.thefreedictionary.com/serration ; provided below).

    PNG
    media_image10.png
    140
    459
    media_image10.png
    Greyscale


    PNG
    media_image9.png
    540
    352
    media_image9.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the hand receiving areas taught by Coulthard onto the upper portion of the rescue device of Dobson for their predictable function of providing a comfortable hold for the rescuer’s or the rescuee’s hands.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Dobson with the bottom edge as serrated in order to improve stability/placement of the device during use.
In regards to claim 32 Young teaches the sheet (shown in fig. 6 and described in abstract below) further comprising a high-density polyethylene (as described in Col 4; LL 40; see highlighted excerpt below)

    PNG
    media_image11.png
    185
    604
    media_image11.png
    Greyscale

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson, Lonczak, Young and Coulthard as applied to claims 1 and 20 respectively above, and further in view of Prestwich, US (2059906).
In regards to claims 21 and 22 Dobson, Lonczak, Young and Coulthard do not teach the clip is substantially rectangular.
Prestwich teaches the clip (a5) is substantially rectangular (fig. 3).

    PNG
    media_image12.png
    177
    251
    media_image12.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the substantially rectangular shaped clip taught by Prestwich in place of the triangular shaped clip of the clip of Dobson as modified by Lonczak to have a wider surface area/edge that ensures constant attachment of the projection which yields a predictably better result compared the triangular shape which may slide on one of the sides of the triangle to the apex and the unintentionally slip out of the through aperture/slits.

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive:
Applicant argues “Dobson discloses a rescue device comprising a sheet and first and second through apertures, wherein the sheet is rollable … Dobson does not disclose that the sheet includes a projection extending laterally outward form the first end ... Lonczak teaches a refuse container assembly (open-ended cylinder that holds a plastic trash bag) formed from a rectangular board … Lonczak does not disclose a second aperture through which the projection extends … Young … does disclose the use of a projection that enters first and second apertures to maintain the shape of the funnel 4 at the top of the device … Young does not teach using a projection that enters first and second apertures to maintain the shape of the cylinder”; examiner respectfully disagrees and presents that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues “Notably, Young does not teach using a projection that enters first and second apertures to maintain the shape of the cylinder. Rather, like Lonczak, Young uses projections 6 that enter only a single aperture 5 to hold the sheet 3 in a cylindrical shape”; examiner respectfully disagrees and presents that in the Young reference it is projection 11 (overlaying horizontally not vertically as shown in fig. 4 of Young, also note that vertical projection 11 of Young also passes through two apertures) not projection 6 that is being utilized in the rejection as discussed on page 7 and further illustrated via highlights of annotated drawings on page 8. It is further submitted the two apertures of Young being employed in the same use i.e. to receive a projection (11) and in the same field of endeavor i.e. to couple two ends of a rolled sheet.
Applicant argues “None of Lonczak, Dobson, or Young disclose the claimed receiving areas. To cure this deficiency, the Office introduces Coulthard, which is directed to a rescue tube assembly comprising multiple inflexible panels joined by slidable engagement with hand hold openings”; examiner respectfully disagrees and presents that in addition to furthering the piece meal argument presented above; reference Coulthard is only being relied upon to teach the feature of the hand receiving areas (20) which is a feature that firstly does not conflict with any other features of neither the Dobson, Lonczak or Young references and secondly, is from a field of endeavor that is identical to Dobson i.e. “Rescue Device For A Confined Space”.

Applicant argues “Prestwich discloses a rectangular tongue, the reference explicitly teaches away from the use of a rectangular tab for loads with "considerable strain" (Prestwich, col. 1, lines 25-37, "[i]n cases where the seal is to be subject to considerable strain, it may be found difficult to provide a seal which will withstand the strain when parallel sided tongues are employed”; examiner respectfully disagrees and presents that firstly the direction of the application of force applied on the projection once taught onto the Dobson reference would be into the width of the projection during insertion and release of the device into the grain tank, while the force acting directly on the projection i.e. the thickness of the projection would be to merely maintain the cylinder end together. In other words, unlike Prestwich reference which have the major force applied onto the thickness of the projection, the Dobson references would only take advantage of the shape of the tab which the examiner re-asserts would provide a wider surface area/edge that ensures constant attachment of the projection which yields a predictably better result compared the triangular shape. Secondly, against applicant’s argument that “the natural and logical use of the Prestwich band is to simply surround a plain sheet of material and hold it in a cylindrical shape (not change the shape of the claimed insert). Applicant respectfully submits that an ordinary person with skill in the art viewing Prestwich as a whole would have been discouraged from utilizing a rectangular tab, and may have opted for a tapered tab”; examiner presents that while Prestwich recommends using a tapered tab, it clearly discloses in the drawings the rectangular tab as shown in fig. 3. Which is the crux of the Prestwich reference.
Applicant argues “The Office has failed to provide articulated reasoning as to why it would have been obvious for one of ordinary skill in the art to combine the securing element of Lonczak with the second aperture in Young. Rather, Applicant respectfully submits that the claimed elements allegedly taught by the prior art references have been combined using the claimed rescue device as a template. Simply engaging in a hindsight reconstruction of the claimed invention, using the applicant's structure as a template and selecting elements from the references to fill the gaps is impermissible”; examiner respectfully disagrees and presents that In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634